DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grosse-Bley et al. (US 8,528,386 B2).
Regarding claim 1, Grosse-Bley et al., herein Grosse-Bley, discloses a method for determining a relative orientation of a gas leak relative to a sniffer leak detector which comprises a handpiece (10) with a sniffer probe (13) and a test gas inlet (20), a reference gas inlet (21) disposed at the handpiece (10) remote from the test gas inlet (reference gas inlet 21 is separate and therefore remote from measurement gas inlet 20), a gas analyzer (25), and a switching valve (22), wherein the switching 
Regarding claims 3-6, Gross-Bley discloses wherein during step g), a position of the handpiece (10) is not changed (an operator can change or not change a position of handle 10); wherein the steps a)-i) are repeated until the differential signal is minimum or maximum (the steps of a sniffing leak detection operation can be performed until a differential signal is a desired minimum or maximum and at least a single operation can result in a minimum or maximum desired signal); wherein a spatial orientation of the sniffer probe (13) is not changed between performing step a) and performing step d) (an operator can choose to not change an orientation of sniffing tip 13); wherein switching the switching valve (22) according to step c) while performing steps a)-i) is performed with a switching frequency of at least 1 Hz (a typical detection frequency is 3 Hz; c. 3, ll. 26-27).
Regarding claims 7-9 and 12, Grosse-Bley discloses wherein the orientation of the handpiece (14) is evaluated as an indication of a relative position of the leak to be localized if the differential signal is maximum or minimum (the orientation of handle 14 indicates a relative position of a leak for all signals from gas analyzer 25, including a maximum or minimum); wherein a leak to be localized is assumed to be disposed on a geometric axis passing through the test gas inlet (20) and through the reference gas inlet (21) if the differential signal is maximum or minimum (a leak can be assumed to be on a geometric axis passing through measurement gas inlet 20 and reference gas inlet 21 for any signal from gas analyzer 25, including a maximum . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosse-Bley et al. (US 8,528,386 B2) in view of Bohm et al. (US 7,159,445 B2).
Regarding claim 10, Grosse-Bley discloses the invention as set forth above.
Gross-Bley is silent on a position or acceleration sensor.
Bohm et al., herein Bohm, teaches a sniffer leak detector (figs. 1-3) wherein by means of a position sensor or an acceleration sensor (16), a position or a change in position of the sniffer leak detector is detected and taken into account when determining a position of the leak (acceleration sensor 16 detects movements of 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Grosse-Bley with the acceleration sensor of Bohm to allow the leak detector to easily enter and exit a standby mode (c. 1, ll. 30-34).
Regarding claim 11, Grosse-Bley in view of Bohm disclose the invention as set forth above, and Bohm further discloses wherein a position of the sniffer leak detector is detected and its temporal course is recorded (signals from accelerometer 16 over time must be recorded to remove the leak detector from a standby mode and also to suppress interfering signals; c. 1, ll. 32-37)
Although Grosse-Bley in view of Bohm are silent on correlating the position and movement data from the accelerometer with the signal from the gas analyzer, it is well known in the art of measuring and testing devices to store sensor signals for analysis.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Grosse-Bley in view of Bohm to compare the position and movement data from the accelerometer with the gas analyzer data to improve the accuracy of the leak detection.

Response to Arguments
Applicant's arguments filed 6 December 2021 have been fully considered but they are not persuasive.
Applicant asserts that “from the cited prior art, it is only known to change the location of the handpiece, and to monitor how the measurement signal reacts to a location of a leak, but does not result in determining the relative orientation of the handpiece with respect to a possible leak.” Response, p. 6. However, in order to use handpiece 10 to detect a location of a leak, an operator must move handpiece 10 around and make deductions about the direction of the leak based on how the differential measurement signal is changing when handpiece 10 is at different positions/orientations in space. As measurement-gas suction opening 14 is on one side of handpiece 10, the direction that handpiece 10 faces with respect to a gas leak would necessarily affect the differential measurement signal. For example, when the operator points handpiece 10 in a direction, performs a gas concentration analysis, then points handpiece 10 in another direction, and performs another gas concentration analysis, the operator would deduce the relative direction of a gas leak relative to the orientation of handpiece 10, by which direction resulted in a greater differential gas concentration. Grosse-Bley also discloses that the device is arranged such that “the measuring sensitivity is given directional sensitivity” (c. 2, ll. 25-29). Therefore, Grosse-Bley discloses “deducting the relative direction of a gas leak to be localized relative to the orientation of the handpiece by a change in the differential signal” as recited in independent claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 




/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852